Citation Nr: 1812053	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, or as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2014, the Veteran was scheduled for a hearing before a member of the Board, but did not appear for the hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's appeal was denied by the Board in a November 2016 decision.  He filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which vacated the November 2016 decision in an August 2017 order granting an August 2017 joint motion for remand (JMR).


FINDING OF FACT

The November 2016 Board decision finding of fact remains unchanged and is hereby reissued without change. 


CONCLUSION OF LAW

The November 2016 Board decision conclusion of law remains unchanged and is hereby reissued without change. 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the parties to the August 2017 JMR agreed that remand was required in order for the Board to explain how the "permanently aggravated" standard is applicable in a disability claim arising under 38 C.F.R. § 3.310(b).  The JMR did not identify or raise any other deficiencies with the Board's analysis in the November 2016 decision.  As such, the Board's finding of fact, conclusion of law, and legal analysis contained in the November 2016 decision remain unchanged with respect to the issue on appeal, and thus, the Board's previous analysis is reissued in its entirety.  Pursuant to the August 2017 JMR, the Board will address below how the "permanently aggravated" standard is applicable in a disability claim arising under 38 C.F.R. § 3.310(b), and that the usage of the term "permanently aggravated" by the February 2014 VA examiner was not prejudicial to the Veteran in this case.  

The Board finds that the February 2014 VA examiner's opinion addressing whether the Veteran's hypertension was "permanently aggravated" by the service-connected diabetes mellitus type II was not prejudicial to the Veteran.  The use of the word "permanently" means nothing more than, and is a reiteration of, the regulatory term "increase in severity" of the underlying disability, as opposed to only a temporary worsening of symptoms that completely resolve when measured and compared at a later point in time.  The use of the word "permanently" simply means that, when under an aggravation analysis the severity of the disability as it existed at a given point in time is compared with the severity of the same disability at a later point in time, there is in fact some worsening, that is, some increase in severity, and that the increase is of the underlying disability.  The term "permanent" is merely a synonym for "nontemporary."  By definition, "temporary" means "continuing for a limited amount of time: not permanent" (emphasis added).  See http://www.merriam-webster.com/dictionary/temporary (last accessed on February 15, 2018).  "Permanent" means "lasting or continuing for a very long time or forever: not temporary or changing" (emphasis added).  See http://www.merriam-webster.com/dictionary/ permanent (last accessed on February 15, 2018); see also Jensen v. Brown, 4 Vet. App. 304, 306 (1993) (when sua sponte raising a question of interpretation of an aggravation regulation, the Court itself styled the issue in terms of "temporary exacerbation" of the preexisting condition versus "permanent worsening" of the condition) (emphasis added). 

As noted by the parties to the August 2017 JMR, the regulatory criteria at 38 C.F.R. § 3.310(b) for aggravation of nonservice-connected disabilities provide that service connection will be established for "any increase in severity of a nonservice-connected disease or injury . . . will be service connected."  The regulation further reads that "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  

The statutory authority for 38 C.F.R. § 3.310 is 38 U.S.C. §§ 1110 and 1131.  The same aggravation principles under 38 U.S.C. § 1153 (i.e., pertaining to aggravation during service) similarly apply to secondary service connection under 38 U.S.C. §§ 1110 and 1131 (and 38 C.F.R. § 3.310).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (recognizing that, both § 1110 and § 1153 are in Chapter 11 of title 38 of the U.S. Code, the statutory provisions may be relied upon to substantively define terms such as "disability").  In either aggravation analysis, there is a given point in time and a later point in time, a comparison of the underlying disability at the later point in time as measured by the severity of the disability at the earlier point in time.  Allen, 7 Vet. App. at 448 (recognizing that aggravation if only for "the degree of disability . . . over and above the degree of disability existing prior to aggravation").  The principle of comparison of the severity of the underlying disability is the same for any aggravation analysis, regardless of statutory authority; the difference is only and obviously that different points of comparison are dictated by the nature of the claim - for 38 U.S.C. § 1153, the points in time are service entrance and service separation, as the worsening must occur in or during service, whereas for secondary service connection under 38 U.S.C. §§ 1110 and 1131 and 38 C.F.R. § 3.310, the points in time for comparison are the severity of the non-service-connected disability (baseline) before the service-connected disability acts upon it and the later, potentially broader point in time after the service-connected disability has time to act upon the non-service-connected disability and is contended to have done so.  

The Veteran in this case cannot be and was not prejudiced by either the Board or the VA examiner's use of the term "permanent" because such use of the term is simply to reiterate that the disability must be more severe at the later period when it was measured or evaluated as compared to the earlier period (baseline).  The concept of a measured increase (worsening) of severity of disability by the later period in time when compared with the earlier period in time is inherent in the 38 C.F.R. § 3.310 regulatory scheme, which requires that, for aggravation of nonservice-connected disabilities provide, there must be an "increase in severity of a nonservice-connected disease or injury" when "the baseline level of severity" is compared with "current level of severity."  It is well established in the Court's body of case law and recognized by the Federal Circuit that, in order to constitute "aggravation" of a disability for VA purposes, there must be a comparison of the underlying disability at two points in time, and the later measure of the disability must show some worsening that is still present to "satisfy the level of proof required . . . to establish an increase in disability."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  There must be a "substantial change" in the underlying disability when measured at the later time.  Id. at 1346.  See also Jensen, 4 Vet. App. at 306 (recognizing in an analogous 38 U.S.C. § 1153 aggravation claim that it is "VA's long standing interpretation that service connection based on aggravation requires increased disability continuing beyond discharge") (emphasis added).  The use of the term "permanently" to describe the term worsening (increase in severity) only means that the worsening (increase in severity) must still be present at the second/later point in time when the disability is assessed/measured, which in this Veteran's service connection claim included when the VA examiner provided the opinion in February 2014, and includes a continuing requirement of worsening when compared to the baseline.  See Browder v. Derwinski, 1 Vet. Ap. 204, 207 (1991) (recognizing that to establish aggravation there must be a measured worsening of disability at the later point in time, though the worsening does not have to be to a compensable degree); Hensley v. Brown, 5 Vet. App. 155, 162-3 (1993) (recognizing that "in a particular case" the Board relies on "evidence of record" to determine whether there was "measured worsening" to constitute "increase in disability"). 

Although the JMR accurately notes that the regulatory criteria at 38 C.F.R. § 3.310 do not explicitly state that a nonservice-connected disease or injury must be "permanently aggravated" by a service-connected disease or injury, the characteristics of permanence and chronicity are logically a necessarily implicit part of finding, and 38 C.F.R. § 3.310 regulatory requirement, that the evidence establishes an "increase" in "severity" of a disability.  As discussed further below, it is well established in the Court's body of case law and recognized by the Federal Circuit that, in order to constitute "aggravation" of a disability for VA purposes, there must be a nontemporary increase in severity of the disability beyond its natural progress.  See, e.g., Davis, 276 F.3d at 1346-47 (holding that "evidence of temporary flare-ups . . . alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened"); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that "the term 'aggravated,' as it is used in [38 U.S.C.] section 101(24) (B) means . . . a permanent increase in disability beyond the natural progress of that disease or injury"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened").  As previously indicated, the term "permanent" is merely a synonym for "nontemporary."  Both this language and concept has been embedded in the Court's case law since Hunt in 1991 and was recognized by the Federal Circuit in Davis.  

In Davis, 276 F.3d at 1346-47, the Federal Circuit held that evidence of temporary flare-ups symptomatic of an underlying pre-existing condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened.  When discussing the facts of the case, the Federal Circuit referenced the RO's finding that the Veteran's service did not "permanently aggravate . . . schizophrenia beyond the normal progression," and quoted the VA addendum medical opinion, which read that the Veteran's psychiatric disability was "not permanently aggravated beyond the normal progression."  Notably, the Federal Circuit found no error either in use of the term "permanently" by the RO or in the language used in the VA addendum medical opinion, which closely resembles the language used in the February 2014 VA opinion in this case, and did not find any suggestion that the use of the term "permanently" altered the legal standard for aggravation.  To the contrary, the Federal Circuit similarly wrote in its opinion that an increase in disability must consist of worsening of the "enduring" (emphasis added) disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  The Federal Circuit, in addressing the purely legal question before it, similarly used the term "enduring" worsening of disability to contrast with temporary flare-ups of symptoms that at a later period had subsided so could not constitute a worsening of the underlying disability. 

In Donnellan, 24 Vet. App. at 171, the Court held that the term aggravation used in 38 U.S.C. § 101(24)(B) meant a "permanent increase in disability beyond the natural progress of that disease or injury" (emphasis added).  This phraseology is virtually identical to the language used in the current decision by the February 2014 VA examiner to address the secondary aggravation question in the medical opinion.  

In Jensen, 4 Vet. App. at 306-07, the Court held that, to establish aggravation, even for combat veterans, the exacerbations of a disability must be more than a "temporary or intermittent" flare-up.  The Court's holding necessarily implies that a permanent (i.e., non-temporary) increase in disability must be shown to constitute aggravation as it notes that there must be a comparison between the pre-existing disability and the changed level of disability at a later date showing an increase in the "overall disability" that continued "beyond discharge. "  See also Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) (citing to Webster's dictionary defining a flare-up "as a sudden increase in symptoms of a latent or subsiding disease").   

The February 2014 VA examiner's use of the term "permanently" worsened or aggravated, which has been recognized by precedential decisions of the Court as a term the Court itself has used in describing aggravation, is inherent in the concept of non-temporary disability that the Court has recognized in well-established case law since 1991, and which is recognized by the Federal Circuit, and is synonymous with the Federal Circuit's use of the term "enduring" to describe such non-temporary flare-ups that are required for a claimant to establish secondary aggravation.  For these reasons, the Board finds that the Veteran in this case was not prejudiced by the Board or the VA examiner's use of the term "permanently" to describe the required "increase in severity" or worsening that must be shown to establish secondary aggravation under 38 C.F.R. § 3.310.  

In this case, the Board has fully complied with the terms of the JMR, adopted as the Court's order and now the law of the case, to explain how the "permanently aggravated" standard is applicable in a disability claim arising under 38 C.F.R. § 3.310(b).  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (holding that the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled).  Notably, the JMR in this case, which instructed the Board to provide reasons and bases as to how the "permanently aggravated" standard is applicable in a disability claim arising under 38 C.F.R. § 3.310(b), offers no assertion of prejudice in this case, including no assertion of how the use of the term "permanently" may even potentially have been interpreted by either the VA examiner or the Board to suggest a legal standard inconsistent with 38 U.S.C. § 1110 and 38 C.F.R. § 3.310.  The JMR does not provide any prejudicial error analysis to suggest that the inherent concepts of permanency of later measured disability are not necessarily inherent in the regulatory language of 38 C.F.R. § 3.310.  The JMR also provides no legal contention as to how prejudice to this Veteran may have arisen, and has provided no supportive legal authority suggestive of potential prejudice, including no acknowledgement of, much less distinguishing of, the body of CAVC case law recognizing the use of the term "permanent" as part of an aggravation standard, that requires non-temporary disability to establish aggravation, or Federal Circuit case law similarly requiring non-temporary or "enduring" disability to establish aggravation.  See 38 U.S.C. § 7261(b)(2) (West 2014) (providing that due account must be taken of the rule of prejudicial error).  For these reasons, the Board finds that the collective VA examination and medical opinions are adequate, and no further examination or medical opinion is needed.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  .  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In view of the foregoing, the Board finds that the service connection for hypertension remains denied.  Please refer to the November 2016 Board decision for further reasons and bases.


ORDER

Service connection for hypertension, to include as due to exposure to herbicide agents, or as secondary to service-connected diabetes mellitus type II, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


